 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNNY PADILLA NAJERA,                        Case No. 1:18-cv-01629-EPG

12                      Plaintiff,                  ORDER ON THE PARTIES’ STIPULATION
                                                    FOR EXTENSION OF TIME FOR
13           v.                                     DEFENDANT TO FILE RESPONSIVE BRIEF
14    ANDREW SAUL, Commissioner of Social
      Security                                      (ECF NO. 17)
15
                        Defendant.
16

17          Plaintiff Johnny Padilla Najera and Defendant Andrew Saul, Commissioner of Social

18   Security, have submitted a stipulation that Defendant shall have a 45-day extension of time, from

19   August 28, 2019 to October 12, 2019, to file its responsive briefing. (ECF No. 17.)

20          Finding good cause for the stipulation, IT IS ORDERED that Defendant shall file its

21   responsive briefing on or before October 12, 2019, with all other Scheduling Order deadlines

22   extended accordingly.

23
     IT IS SO ORDERED.
24

25      Dated:     August 19, 2019                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
